Citation Nr: 0529102	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for the veteran's right (major) shoulder 
degenerative joint disease with bursitis.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran had active service from March 1951 to March 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating action of the 
Newark, New Jersey, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic right shoulder disorder and 
denied the claim.  In June 1999, the RO determined that new 
and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic right shoulder disorder; granted service connection 
for right (major) shoulder degenerative joint disease with 
bursitis; and assigned a 10 percent evaluation for that 
disability.  In February 2003, the veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  In May 2004, the Board remanded the 
veteran's claim to the RO for additional action.  In March 
2005, the RO increased the initial evaluation for the 
veteran's right shoulder disability from 10 to 20 percent.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected right 
shoulder disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 20 percent for the veteran's right (major) 
shoulder degenerative joint disease with bursitis.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

For the reasons and bases addressed below, an initial 
evaluation in excess of 20 percent for the veteran's right 
(major) shoulder degenerative joint disease with bursitis is 
DENIED.  
The veteran has submitted a claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Acting Veterans Law Judge cannot 
have jurisdiction of the issue.  38 C.F.R. § 19.13 (2005).  
The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2005).  
FINDING OF FACT

The veteran's right (major) shoulder degenerative joint 
disease with bursitis has been shown to be productive of no 
more than limitation of motion of the upper extremity to 
shoulder level due to pain and moderate degenerative joint 
changes.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for the veteran's right (major) shoulder degenerative 
joint disease with bursitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5019, 5201 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
February 2002, May 2004, and August 2004, the veteran was 
provided with VCAA notices which informed him of the evidence 
needed to support his claim; what evidence had been received; 
what actions he needed to undertake; and how VA would assist 
him in developing his claim.  He was also advised to submit 
information describing additional evidence or the evidence 
itself to the RO.  Thus, he was implicitly asked to submit 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b) (2005).  

The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed on VA, 
including the duty to assist and to provide notification, has 
been met.  The Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board concludes that appellate review of the veteran's 
claim would not constitute prejudicial error.  


II.  Historical Review

The veteran's service medical records reflect that he was 
seen for a right shoulder injury.  The report of a September 
1965 VA examination for compensation purposes states that the 
veteran was right-handed.  The report of an October 1998 VA 
examination for compensation purposes states that the veteran 
exhibited right arm limitation of motion.  Contemporaneous 
X-ray studies of the right shoulder revealed findings 
consistent with mild degenerative joint disease.  The veteran 
was diagnosed with right shoulder degenerative joint disease 
with bursitis.  In June 1999, the RO granted service 
connection for right (major) shoulder degenerative joint 
disease with bursitis and assigned a 10 percent evaluation 
for that disability.  In March 2005, the RO increased the 
evaluation for the veteran's right shoulder disability from 
10 to 20 percent.  


III.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Traumatic arthritis 
established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2005).  Bursitis is to be evaluated as degenerative 
arthritis on the basis of limitation of motion of the 
affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5019 
(2005).  Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  

A 20 percent disability evaluation is warranted for 
limitation of motion of the major arm when motion is possible 
to the shoulder level.  A 30 percent disability evaluation 
requires that motion be limited to a point midway between the 
side and shoulder level.  A 40 percent evaluation required 
that motion be limited to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

A September 1997 physical evaluation from Laurie L. Glasser, 
M.D., conveys that the veteran complained of shooting right 
arm pain.  On examination of the right upper extremity, the 
veteran exhibited a full range of motion of the right 
shoulder with positive impingement maneuvers and right biceps 
muscle weakness.  Contemporaneous X-ray studies of the right 
shoulder revealed minimal degenerative joint disease.  
Impressions of right shoulder impingement and rotator cuff 
bursitis were advanced.  

A September 1997 physical therapy treatment record from 
Joseph V. Napolitano, P.T., notes that the veteran complained 
of chronic right shoulder pain and dysfunction.  On 
examination, the veteran exhibited a right shoulder range of 
motion of flexion to 120 degrees, abduction to 70 degrees, 
and extension to 40 degrees.  

In his October 1997 notice of disagreement, the veteran 
advanced that he experienced chronic right shoulder pain.  At 
the October 1998 VA examination for compensation purposes, 
the veteran complained of right shoulder pain and recurrent 
right shoulder bursitis.  He reported that his right shoulder 
pain interfered with his sleep.  On examination of the right 
shoulder, the veteran exhibited a range of motion of active 
abduction to 135 degrees, passive abduction to 165 degrees 
with pain, and internal and external rotation to 75 degrees 
with pain; mild crepitus; and mild right trapezius muscle 
tenderness.  The veteran was diagnosed with mild right 
shoulder degenerative joint disease with bursitis.  

At a March 2000 VA examination for compensation purposes, the 
veteran complained of radiating right shoulder pain.  On 
examination of the right shoulder, the veteran exhibited a 
"good" range of motion and no atrophy, pain on palpation, 
or swelling.  

In a March 2002 written statement, the veteran's spouse 
reported that the veteran had difficulty raising his right 
arm.  At the February 2003 hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO, the veteran 
testified that he experienced chronic right shoulder pain and 
weakness which interfered with his ability to raise his upper 
extremity.  His right shoulder disability impaired his 
ability to perform overhead and other daily activities; to 
sleep; and to participate in physical activities such as 
bowling.  The accredited representative advanced that the 
record support assignment of a 20 percent evaluation for the 
veteran's right shoulder disability.  

At a September 2004 VA examination for compensation purposes, 
the veteran complained of right shoulder pain.  On 
examination of the right shoulder, the veteran exhibited a 
range of motion of active forward flexion to 90 degrees, 
passive forward flexion to 180 degrees with pain, active 
abduction to 90 degrees, passive abduction to 90 degrees with 
pain, external rotation to 80 degrees, and internal rotation 
to 60 degrees and shoulder girdle and subscapularis muscle 
strength of 3/5 due to pain.  Impressions of moderate right 
shoulder osteoarthritis and possible partial rotator cuff 
degenerative tears were advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's right shoulder disability has been 
shown to be manifested by functional limitation of motion of 
the right arm to shoulder level due to pain and moderate 
degenerative joint disease.  Such findings merit the 
assignment of at least a 20 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5019, 5201 (2005).  In the absence of evidence of either 
actual or functional right shoulder limitation of motion to a 
point midway between the side and shoulder level, the Board 
concludes that the current 20 percent evaluation adequately 
reflects the veteran's right shoulder disability picture.  


ORDER

An initial evaluation in excess of 20 percent for the 
veteran's right (major) shoulder degenerative joint disease 
with bursitis is DENIED.  



	                        
____________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


